DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. It is noted that support for the claims can be found in US Provisional Application 60/838,229, filed August 16, 2006. As such, the claims have an effective filing date of August 16, 2006.

Response to Arguments
Applicant’s amendments have overcome the previous objections and 112 rejections.
The previous rejections were modified in view of applicant’s amendments. 
Applicant's arguments (that Bolger does not disclose that the blades define a trailing surface because it is located in the spacer in claim 1) filed 10/24/2022 have been fully considered but they are not persuasive. The fact that it is located in the spacer does has does not mean it can not be considered a trailing surface. As seen in Fig 6, the blades are located towards the rear/back of the implant. Thus the blades can be considered “a trailing surface” with respect to an insertion direction. Examiner notes that the implant can define a plurality of trailing surfaces with respect to the insertion direction.  Applicant is not claiming that the blades define the “rear-most” surface of the implant. 
Applicant's arguments (that end cap 2 of Rinner is a trailing surface of the implant) filed 10/24/2022 have been fully considered but they are not persuasive. The examiner does not disagree with applicants assertion that the end cap 2 is a trailing surface but applicant is not claiming that the blades are the rear most surface. As with Bolger, the blades of Rinner are towards the back of the implant and thus can also be considered another trailing surface of the implant. Applicant is not claiming that the blades define the “rear-most” surface of the implant.
Applicant's arguments (for Aferzon in claim 1) filed 10/24/2022 have been fully considered but they are not persuasive. As discussed with Bolger and Rinner above, applicant is not claiming that the blades are the rear most surface. As with Bolger and Rinner, the blades are able to be placed towards the back of the implant and thus can also be considered a trailing surface of the implant. Applicant is not claiming that the blades define the “rear-most” surface of the implant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bolger US 6,770,096.
Regarding Claim 1, Bolger discloses an intervertebral implant for implantation in a treated area of an intervertebral space between first and second vertebral bodies of a spine, the intervertebral implant (Fig 3) comprising: 
a spacer (#1) having an inferior (lower surface of #1, fig 3) and a superior surface (upper surface of #1, Fig 1), an anterior surface (front surface of #1, Fig 3), a posterior surface (rear surface of #1, Fig 3), a first lateral side surface (left or right surface of #1, Fig 3) and a second lateral side surface (right or left surface of #1, Fig 3), 
wherein the inferior and superior surfaces each have a contact area configured to engage with the first and second vertebral bodies (Fig 3, when placed in the disc space, the superior surface has a contact area that engages with a vertebral body, the inferior surface has a contact area that engages the other vertebral body), respectively, when the spacer is inserted into the intervertebral space in an insertion direction (as indicated by the dotted arrow below); and 
first (#11, Fig 1) and second (the other #11, Fig 1) blades that are rotatable relative to the spacer (as seen in Fig 4-5) so as to penetrate into the first and second vertebral bodies, respectively (Col 4 lines 35-40), wherein the first and second blades define a trailing surface of the implant with respect to the insertion direction (see Fig below, where the blades are located in the back of the implant and thus define a trailing surface for the implant with respect to the insertion direction)(the examiner notes that applicant is not claiming that the blades define the rear-most surface for the implant). 

    PNG
    media_image1.png
    474
    591
    media_image1.png
    Greyscale

Regarding Claim 2, Bolger discloses the blades are wedge-shaped (as best seen in Fig 2, wedge/triangular shaped).

Regarding Claim 3 Bolger discloses the blades define tips (#10, Fig 1) that are pointed in opposite directions (Fig 1).

Regarding Claim 4 Bolger discloses the blades are rotatable about an axis (axis “A”, Fig 3) that is oriented along a direction that separates the anterior surface (front surface of #1) from the posterior (rear surface of #1) surface (Fig 3).

Regarding Claim 5, Bolger discloses a hub (#2, Fig 1-3) that is configured to engage a tool (#16, Fig 13) that drives the blades to rotate (Fig 13, rotates in direction “R”, Col 5 lines 55-56).

Regarding Claim 6, Bolger discloses the blades comprise a metal (Col 5 lines 27-30).


Claims 12-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bolger US 6,770,096.
Regarding Claim 12, Bolger discloses method of fusing first and second vertebral bodies of a spine to each other (Col 2 line 27-35), the method comprising the steps of:
 inserting a spacer (#1) of an intervertebral implant in an insertion direction (as indicated by the dotted arrow below) into an intervertebral space (space between #21 and #21’, Fig 11) defined by the first (#21, Fig 11) and second vertebra bodies (#21’, Fig 11), such that respective inferior (lower surface of #1, Fig 3) and superior surfaces (upper surface of #1, Fig 3) of the spacer engage with the first and second vertebral bodies (Fig 11), respectively; and 
rotating first and second blades of the intervertebral implant relative to the spacer so as to penetrate into the first and second vertebral bodies (Fig 13, rotated in direction “R”, Col 4 lines 35-40), respectively, wherein the first and second blades define a trailing surface of the implant with respect to the insertion direction (see Fig below, where the blades are located in the back of the implant and thus define a trailing surface for the implant with respect to the insertion direction)(the examiner notes that applicant is not claiming that the blades define the rear-most surface for the implant). 

    PNG
    media_image1.png
    474
    591
    media_image1.png
    Greyscale



Regarding Claim 13, Bolger discloses the blades are wedge-shaped (as best seen in Fig 2, wedge/triangular shaped).

Regarding Claim 14 Bolger discloses the blades define tips (#10, Fig 1) that are pointed in opposite directions (Fig 1).


Regarding Claim 15 Bolger discloses the rotating step comprises rotating the first and second blades about an axis (axis “A”, Fig 3) that is oriented along a direction that separates an anterior surface of the spacer from a posterior surface of the spacer (fig 3).

Regarding Claim 16, Bolger discloses the rotating step further comprises engaging a tool (#16) with a hub (#2) of the intervertebral implant and applying a rotative force to the hub (as seen in Fig 13, Col 5 lines 55-57).

Regarding Claim 17, Bolger discloses the blades comprise a metal (Col 5 lines 27-30).

Claims 1, 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rinner US 5,683,394.
Regarding Claim 1, Rinner discloses an intervertebral implant for implantation in a treated area of an intervertebral space between first and second vertebral bodies of a spine, the intervertebral implant (Fig 1) comprising: 
a spacer (#1) having an inferior (lower surface of #1, Fig 2) and a superior surface (upper surface of #1, Fig 2), an anterior surface (front surface of #1, Fig 2), a posterior surface (rear surface of #1, Fig 2), a first lateral side surface (left or right surface of #1, Fig 2) and a second lateral side surface (right or left surface of #1, Fig 2)
wherein the inferior and superior surfaces each have a contact area configured to engage with the first and second vertebral bodies (Fig 3, when placed in the disc space, the superior surface has a contact area that engages with a vertebral body, the inferior surface has a contact area that engages the other vertebral body), respectively, when the spacer is inserted into the intervertebral space in an insertion direction (as indicated by the dotted arrow below); and 
first (#109, Fig 1) and second (the other #109, Fig 1) blades that are rotatable relative to the spacer (as seen in Fig 1-2) so as to penetrate into the first and second vertebral bodies, respectively (Col 3 lines 45-56), wherein the first and second blades define a trailing surface of the implant with respect to the insertion direction (see Fig below, where the blades are located in the back of the implant and thus define a trailing surface for the implant with respect to the insertion direction)(the examiner notes that applicant is not claiming that the blades define the rear-most surface for the implant). 

    PNG
    media_image2.png
    624
    712
    media_image2.png
    Greyscale


Regarding Claim 7, Rinner discloses the blades are configured to rotate 90 degrees so as to penetrate into the first and second vertebral bodies, respectively (Col 3 lines 45-56).



Claims 12, 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rinner US 5,683,394.
Regarding Claim 12, Rinner discloses method of fusing first and second vertebral bodies of a spine to each other (abstract), the method comprising the steps of:
 inserting a spacer (#1) of an intervertebral implant in an insertion direction (as indicated by the dotted arrow below)
 into an intervertebral space (Fig 3, space between vertebra #20) defined by the first (#20, Fig 3) and second vertebra bodies (#20, Fig 3), such that respective inferior (lower surface of #1, Fig 1) and superior surfaces (upper surface of #1, Fig 1) of the spacer engage with the first and second vertebral bodies (Fig 3), respectively; and 
rotating first and second blades (blades #109) of the intervertebral implant relative to the spacer so as to penetrate into the first and second vertebral bodies (Fig 2-3, Col 3 lines 35-56), respectively, wherein the first and second blades define a trailing surface of the implant with respect to the insertion direction (see Fig below, where the blades are located in the back of the implant and thus define a trailing surface for the implant with respect to the insertion direction)(the examiner notes that applicant is not claiming that the blades define the rear-most surface for the implant). 

    PNG
    media_image2.png
    624
    712
    media_image2.png
    Greyscale


Regarding Claim 18, Rinner discloses the rotating step comprises rotating the blades 90 degrees so as to penetrate into the first and second vertebral bodies, respectively (Col 3 lines 45-50).

Claims 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Aferzon US 2008/0132949.
Regarding Claim 1, Aferzon discloses an intervertebral implant for implantation in a treated area of an intervertebral space between first and second vertebral bodies of a spine, the intervertebral implant (Fig 7, 17) comprising: 
a spacer (Fig 7) having an inferior (lower surface of the spacer, Fig 7) and a superior surface (upper surface of the spacer, Fig 7), an anterior surface (front surface of the spacer, Fig 7), a posterior surface (rear surface of the spacer, Fig 7), a first lateral side surface (left or right surface of the spacer, Fig 7) and a second lateral side surface (right or left surface of the spacer, Fig 7)
wherein the inferior and superior surfaces each have a contact area configured to engage with the first and second vertebral bodies (Fig 7, 17, when placed in the disc space, the superior surface has a contact area that engages with a vertebral body, the inferior surface has a contact area that engages the other vertebral body), respectively; when the spacer is inserted into the intervertebral space in an insertion direction (direction towards the disc space as seen in Fig 13) and 
first (#11, Fig 8) and second (the other #11, Fig 8) blades that are rotatable relative to the spacer (as seen in Fig 16-17) so as to penetrate into the first and second vertebral bodies, respectively (abstract, paragraph 10)m, wherein the first and second blades define a trailing surface of the implant with respect to the insertion direction (see Fig 16-17, where one is able to place the blades in the back of the implant and thus define a trailing surface for the implant with respect to the insertion direction)(the examiner notes that applicant is not claiming that the blades define the rear-most surface for the implant). 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aferzon US 2008/0132949 in view of Michelson US 2003/0040798.
Aferzon discloses the claimed invention as discussed above but does not disclose wherein each of the superior surface and the inferior surface of the spacer comprises teeth.
Michelson discloses a spacer (Fig 1, 3) with superior and inferior surfaces (#112 and #114, respectively), that each have teeth (#121, Fig 7) that provide for each of the superior and inferior surfaces to have a surface suitable for engaging the adjacent vertebrae to stabilize the spacer within the disc space once surgically implanted (paragraph 59, 60).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Aferzon the superior and inferior surfaces to include teeth in view of Michelson above because the teeth engages the adjacent vertebrae to stabilize the spacer within the disc space once surgically implanted.

Claim 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aferzon US 2008/0132949 in view of Michelson US 2003/0040798.
Aferzon discloses the claimed invention as discussed above where the spacer is used for fusion (abstract) and that the spacer is generally hollow (as seen in Fig 7) and the spacer comprises a polymer (see claim 4 where it can be made out of plastic) but does not disclose a plate coupled to the spacer, wherein the blades are further configured to rotate relative to the plate,  wherein the plate comprises a metal.
Michelson discloses a spacer (Fig 1) with an anterior surface (front facing surface, Fig 1), the spacer being generally hollow (Fig 1) and filled with material to promote fusion/bone ingrowth (paragraph 62-63), a plate (#134) attached to the anterior surface (Fig 1), the plate being made out of metal (paragraph 63), the plate allowing acting as a door to hold the boney ingrowth material therein (paragraph 63).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Aferzon to place boney ingrowth in the spacer and include a plate in view of Michelson above because this helps with fusion and the plate helps hold the material therein. It is noted that with the modification, since the plate is a separate component and distinct from the blades, the blades are able to rotate relative to the plate. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinner US 5,683,394 in view of Michelson US 2003/0040798.
Rinner discloses the claimed invention as discussed above but does not disclose the step of engaging the first and second vertebral bodies with teeth that extend out from the superior surface and inferior surface, respectively.
Michelson discloses a spacer (Fig 1, 3) with superior and inferior surfaces (#112 and #114, respectively), that each have teeth (#121, Fig 7) that extend out from the superior surface and inferior surface to engage first and second vertebral bodies (paragraph 59-60),  the teeth provide for each of the superior and inferior surfaces to have a surface suitable for engaging the adjacent vertebrae to stabilize the spacer within the disc space once surgically implanted (paragraph 59, 60).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Rinner the superior and inferior surfaces to include teeth, so that the teeth engage the first and second vertebral bodies when implanted, in view of Michelson above because the teeth engages the adjacent vertebrae to stabilize the spacer within the disc space once surgically implanted.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for spacers with rotatable blades located at the back of the spacer. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773